—Motion granted insofar as to recall the order of this court entered on December 3, 1985 (115 AD2d 361) and to resettle its decretal paragraph to read as follows: "It is unanimously ordered that the order so appealed from be and the same hereby is reversed, on the law, the facts, and in the exercise of discretion, to the extent appealed from, the motion granted, defendant directed to make child support payments of $200 per week as of January 23, 1983, the date recommended by Special Referee Alex J. Colgan in his findings dated October 7, 1983, and the matter of alimony and counsel fees is remanded for a hearing to determine the appropriate amount, if any. Appellant shall recover of respondent $75 costs and disbursements of this appeal.”
Resettled order signed and filed. Concur—Kupferman, J. P., Asch, Fein, Milonas and Rosenberger, JJ.